      Case 3:18-cv-00772-SDD-EWD                Document 188       02/24/20 Page 1 of 12




                              UNITED STATES DISTRICT COURT

                              MIDDLE DISTRICT OF LOUISIANA

STEPHEN M. GRUVER, ET. AL.                     *        NO. 3:18-CV-00772
                                               *
VERSUS                                         *        JUDGE: SHELLY D. DICK

STATE OF LOUISIANA THROUGH                     *        MAGISTRATE JUDGE: ERIN
THE BOARD OF SUPERVISORS OF                    *        WILDER-DOOMES
LOUISIANA STATE UNIVERSITY                     *
AND AGRICULTURAL AND                           *
MECHANICAL COLLEGE, ET AL.                     *

**************************************************************************
        ANSWER TO FIRST AMENDED COMPLAINT AND JURY DEMAND

          NOW INTO COURT, through undersigned counsel, comes defendant, Haider Laghari,

and respectfully answers the First Amended Complaint and Jury Demand of the plaintiffs as

follows:

                                         FIRST DEFENSE

          The plaintiffs’ Complaint fails to state a cause of action upon which relief can be granted

as explained in the accompanying 12(b)(6) Motion to Dismiss filed concurrently herewith.

                                        SECOND DEFENSE

          And now for answer to the Complaint, the defendant, Haider Laghari, avers as follows:

                                                   I.

          The first unnumbered Paragraph of the First Amended Complaint does not require an

answer on behalf of this defendant. To the extent that an answer is required, the allegations are

denied.
       Case 3:18-cv-00772-SDD-EWD               Document 188        02/24/20 Page 2 of 12




                                                 II.

        The allegations of Paragraphs 1, 2 and 3 of the First Amended Complaint are denied for

lack of sufficient information upon which to justify a belief therein.

                                                III.

        The allegations of Paragraphs 4, 5, 6, 7, 8, 9, 10, 11, 12, 13, 14, 15, 16, 17, 18, 19, 20, 21,

and 22 of the First Amended Complaint are denied.

                                                IV.

        The allegations of Paragraphs 23, 24, and 25 of the First Amended Complaint are denied

for lack of sufficient information upon which to justify a belief therein.

                                                V.

        The allegations of Paragraphs 26 and 27 of the First Amended Complaint are denied.

                                                VI.

        The allegations of Paragraphs 28, 29, 30, 31, 32, 33, 34, 35, 36, 37, 38, 39, and 40 of the

First Amended Complaint are denied for lack of sufficient information upon which to justify a

belief therein.

                                               VII.

        The allegations of Paragraph 41 of the First Amended Complaint are admitted only to the

extent that Haider Laghari is a major resident of the State of Louisiana and was a member of the

fraternity, but all other allegations, including any all allegations which imply or impute culpability,

liability and/or responsibility on the part of Laghari for the events and/or damages made the basis

of this litigation are denied.
       Case 3:18-cv-00772-SDD-EWD              Document 188        02/24/20 Page 3 of 12




                                             VIII.

          The allegations of Paragraph 42 of the First Amended Complaint are denied for lack of

sufficient information upon which to justify a belief therein.

                                               IX.

          The allegations of Paragraphs 43 and 44 of the First Amended Complaint do not require an

Answer on behalf of this defendant, but to the extent that an answer is required, the allegations are

denied.

                                                X.

          The allegations of Paragraphs 45, 46, and 47 do not require an answer on behalf of this

defendant, but to the extent that an answer is required, the allegations are admitted to the extent

that the Court has subject matter jurisdiction and venue is proper.

                                               XI.

          The allegations of Paragraphs 48, 49, 50, 51, 52, and 53 of the First Amended Complaint

are denied for lack of sufficient information upon which to justify a belief therein.

                                              XII.

          The allegations of Paragraph 54 of the First Amended Complaint are denied as written.

                                             XIII.

          The allegations of Paragraphs 55 and 56 of the First Amended Complaint are denied for

lack of sufficient information upon which to justify a belief therein.
       Case 3:18-cv-00772-SDD-EWD              Document 188        02/24/20 Page 4 of 12




                                             XIV.

          The allegations of Paragraphs 57, 58, 59, and 60 of the First Amended Complaint are

denied.

                                              XV.

          The allegations of Paragraphs 61, 62, and 63 of the First Amended Complaint are denied

for lack of sufficient information upon which to justify a belief therein.

                                             XVI.

          The allegations of Paragraph 64 of the First Amended Complaint are denied.

                                            XVII.

          The allegations of Paragraphs 65, 66, and 67 of the First Amended Complaint are denied

for lack of sufficient information upon which to justify a belief therein.

                                           XVIII.

          The allegations of Paragraph 68 of the First Amended Complaint are denied.

                                             XIX.

          The allegations of Paragraphs 69, 70, and 71 of the First Amended Complaint are denied

as written.

                                              XX.

          The allegations of Paragraphs 72 of the First Amended Complaint are denied for lack of

sufficient information upon which to justify a belief therein.
       Case 3:18-cv-00772-SDD-EWD              Document 188        02/24/20 Page 5 of 12




                                             XXI.

          The allegations of Paragraphs 73, 74, 75, 76, and 77 of the First Amended Complaint are

denied.

                                            XXII.

          The allegations of Paragraphs 78 and 79 of the First Amended Complaint are denied for

lack of sufficient information upon which to justify a belief therein.



                                           XXIII.

          The allegations of Paragraphs 80, 81, 82, and 83 of the First Amended Complaint are

denied.

                                           XXIV.

          The allegations of Paragraph 84 of the First Amended Complaint are denied for lack of

sufficient information upon which to justify a belief therein.

                                            XXV.

          The allegations of Paragraph 85 of the First Amended Complaint are denied.

                                           XXVI.

          The allegations of Paragraphs 86, 87, and 88 of the First Amended Complaint are denied

for lack of sufficient information upon which to justify a belief therein.

                                          XXVII.

          The allegations of Paragraph 89 of the First Amended Complaint are denied.
       Case 3:18-cv-00772-SDD-EWD              Document 188         02/24/20 Page 6 of 12




                                         XXVIII.

          The allegations of Paragraphs 90, 91, and 92 of the First Amended Complaint are denied

for lack of sufficient information upon which to justify a belief therein.

                                           XXIX.

          The allegations of Paragraphs 93, 94, 95, 96, and 97 of the First Amended Complaint are

denied.

                                            XXX.

          The allegations of Paragraphs 98, 99, and 100 of the First Amended Complaint are denied

for lack of sufficient information upon which to justify a belief therein.



                                           XXXI.

          The allegations of Paragraphs 101-200 of the First Amended Complaint are denied for lack

of sufficient information upon which to justify a belief therein.

                                          XXXII.

          The allegations of Paragraph 201 of the First Amended Complaint do not require an answer

on behalf of this defendant.

                                         XXXIII.

          The allegations of Paragraphs 202-220 of the First Amended Complaint are denied for lack

of sufficient information upon which to justify a belief therein.
       Case 3:18-cv-00772-SDD-EWD              Document 188        02/24/20 Page 7 of 12




                                         XXXIV.

       The allegations of Paragraph 221 of the First Amended Complaint do not require an answer

on behalf of this defendant.

                                          XXXV.

       The allegations of Paragraphs 222, 223, and 224 of the First Amended Complaint are

denied for lack of sufficient information upon which to justify a belief therein.

                                         XXXVI.

       The allegations of Paragraphs 225, 226, 227 and 228 of the First Amended Complaint are

denied as written.

                                        XXXVII.

       The allegations of Paragraph 229 of the First Amended Complaint are denied.

                                        XXXVIII.

       The allegations of Paragraphs 230, 231, 232 of the First Amended Complaint are denied

for lack of sufficient information upon which to justify a belief therein.

                                         XXXIX.

       The allegations of Paragraphs 233 and 234 of the First Amended Complaint are denied.

                                              XL.

       The allegations of Paragraph 235 of the First Amended Complaint do not require an answer

on behalf of this defendant.
       Case 3:18-cv-00772-SDD-EWD              Document 188       02/24/20 Page 8 of 12




                                             XLI.

       The allegations of Paragraphs 236, 237, 238, and 239 of the First Amended Complaint are

denied for lack of sufficient information upon which to justify a belief therein.

                                            XLII.

       The allegations of Paragraph 240 of the First Amended Complaint do not require an answer

on behalf of this defendant.

                                           XLIII.

       The allegations of Paragraphs 241, 242, 243, 244, 245, 246, 247, 248 and 249 of the First

Amended Complaint are all denied.

                                           XLIV.

       The allegations of Paragraph 250 of the First Amended Complaint do not require an answer

on behalf of this defendant. To the extent that an answer is required, the allegations are denied.

                                            XLV.

       The allegations of Paragraph 251 of the First Amended Complaint are denied for lack of

sufficient information upon which to justify a belief therein.

                                           XLVI.

       The allegations of Paragraph 252 and 253 of the First Amended Complaint are denied as

written.

                                          XLVII.

       The allegations of Paragraphs 254, 255, 256 and 257 of the First Amended Complaint are

denied for lack of sufficient information upon which to justify a belief therein.
       Case 3:18-cv-00772-SDD-EWD              Document 188        02/24/20 Page 9 of 12




                                         XLVIII.

       The allegations of the Jury Demand of the First Amended Complaint do not require an

answer on behalf of this defendant, but defendant also desires a jury.

                                           XLIX.

       The allegations of the Prayer for Relief of the First Amended Complaint are denied.

                                                L.

       Any and all unnumbered, misnumbered, or otherwise unanswered paragraphs of the First

Amended Complaint, including any and all paragraphs which imply or impute liability, culpability

and/or responsibility on the part of this defendant for the events and/or damages made the basis of

this litigation, are hereby denied.

       AND NOW FURTHER ANSWERING:

                                       THIRD DEFENSE

       Haider Laghari owed no duty to Max Gruver or to the plaintiffs with regard to the events

and/or damages made the basis of this litigation, but to the extent that any duties were owed, all

such duties were fulfilled by Laghari in good faith and according to the applicable standard of care.

                                      FOURTH DEFENSE

       Laghari avers that he has no responsibility or liability for the damages complained of and

that the alleged incident occurred under circumstances for which he was not required to exercise

any control or supervision, and Laghari had no actual or constructive knowledge that any of the

events complained of which directly led to any injuries and/or the death of Max Gruver, and
      Case 3:18-cv-00772-SDD-EWD              Document 188        02/24/20 Page 10 of 12




Laghari did not participate in the activities which are alleged to have resulted in the death of Max

Gruver.

                                        FIFTH DEFENSE

       Laghari avers that the sole cause of the accident resulting injuries and/or death is the fault

of Max Gruver himself, thereby barring recovering for any damages.

                                       SIXTH DEFENSE

       Answering in the alternative, and only in the event that the plaintiff establishes liability on

the part of Laghari, which is denied, then Laghari alternatively avers that Max Gruver was

contributorily and/or comparatively negligent and that such contributory and/or comparative

negligence on the part of Gruver approximately contributed to the occurrence of the incident and

his resulting death, such that recovery of damages by the plaintiffs are barred and/or mitigated by

Gruver’s comparative negligence.

                                     SEVENTH DEFENSE

       Alternatively, if there was negligence and/or fault on the part of anyone other than Max

Gruver and in any way constitute an approximate cause of the alleged injuries and/or death made

the subject of this lawsuit such negligence was that of persons or parties other than Laghari, or

such negligence was that of persons for whom Laghari is or was not responsible in either an

individual capacity or in any capacity as a member of the fraternity.

                                      EIGHTH DEFENSE

       Laghari avers that the plaintiffs have failed to mitigate their damages.
      Case 3:18-cv-00772-SDD-EWD              Document 188        02/24/20 Page 11 of 12




                                       NINTH DEFENSE

       Laghari avers that the alleged incident and/or injuries and/or death were the result of

superseding and/or intervening causes for which Laghari is not responsible.

                                       TENTH DEFENSE

        Laghari specifically pleads all affirmative defenses enumerated in Federal Rules of Civil

Procedure, reserves the right to amend this answer as more information is learned with regard to

the allegations against him.

       WHEREFORE, Haider Laghari prays that this Answer to the First Amended Complaint

and Jury Demand of the plaintiffs be deemed good and sufficient, and that after due proceedings

are had, including a trial by jury, there be judgment rendered in favor of this defendant and against

the plaintiffs, dismissing the First Amended Complaint, with prejudice, at plaintiffs’ costs, and for

all other general and equitable relief to which this defendant may be deemed entitled by this Court.

                                              Respectfully submitted,

                                              LAW OFFICES OF JASON P. FOOTE, LLC


                                              By:      /s/ Jason P. Foote
                                                    JASON P. FOOTE (#25050)
                                                    DEVIN CABONI-QUINN (#35447)
                                                    2821 Richland Ave., Suite 202
                                                    Metairie, Louisiana 70002
                                                    Telephone: 504-324-8585
                                                    Facsimile: 504-324-8496

                                              And
      Case 3:18-cv-00772-SDD-EWD              Document 188        02/24/20 Page 12 of 12




                                                      /s/ Keith P. Richards
                                              Keith P. Richards (La. #22564)
                                              6513 Perkins Road
                                              Baton Rouge, LA 70808
                                              Telephone: 225-767-3755
                                              Fax:225-767-4486
                                              Email: keith@kprlawfirm.com
                                               Attorneys for Haider Laghari




                                 CERTIFICATE OF SERVICE

       I hereby certify that the 24th day of February, 2020, I electronically filed the foregoing

with the Clerk of Court using the CM/ECF system and I served a copy of the foregoing pleading

on all counsel for all parties, via the CM/ECF system and/or mailing same by United States Mail,

properly addressed, and first class postage prepaid, to all counsel of record in this matter.




                                                      /s/ Jason P. Foote

                                                      JASON P. FOOTE
